Exhibit 10.1

 

LOGO [g467509g87g48.jpg]

 

J. Mark Howell    December 20, 2012 1982 Finchley Road    Carmel, Indiana 46032
  

Dear Mark:

On behalf of Angie’s List, Inc. (the “Company”) I am pleased to provide you with
the following terms and conditions regarding your employment with the Company:

 

  1. Employment. In your role as the Company’s Chief Operating Officer, your
duties will include those generally assumed by a chief operating officer and you
agree to devote your full business time, best efforts, skill, knowledge,
attention and energies to the advancement of the Company’s business and
interests and to the performance of your duties and responsibilities as an
employee of the Company. Nothing herein, however, shall prohibit you from
engaging in civic and charitable activities, provided that such activities do
not interfere with the performance of your duties and are not undertaken during
business time without prior managerial approval. Any service on the board of
directors of a for-profit entity must be approved in advance by the CEO of the
Company and will be subject to such conditions as the CEO of the Company may
establish. You agree to abide by the rules, regulations, instructions, personnel
practices and policies of the Company and any changes therein that may be
adopted from time to time by the Company. Your employment will be based out of
the Company’s headquarters in Indianapolis, Indiana.

 

  2. Base Salary. Your current, annualized base salary is set at $380,000.00,
less all applicable taxes and withholdings, payable in installments in
accordance with the Company’s regular payroll practices. This base salary may be
adjusted from time to time in the sole discretion of the Company, but will not
be materially reduced except as part of a programmatic reduction that applies to
similarly situated employees.

 

  3. Annual Discretionary Bonus. Following the end of each fiscal year, you will
be eligible to receive a retention and performance bonus of a target payment
amount of $162,000.00. Any bonus amount you may receive for a given fiscal year
(the “Annual Discretionary Bonus”) will be as determined by the Company in its
sole discretion and pursuant to its bonus practices and policies as they may
exist from time to time. You must be an active employee of the Company on the
date any Annual Discretionary Bonus is distributed in order to be eligible for
and to earn any such bonus award.

 

  4. Benefits. You will be afforded the opportunity to participate in any and
all benefit programs that the Company establishes and makes available to its
employees from time to time, provided that you are eligible under (and subject
to all provisions of) the plan documents that govern those programs. Benefits
are subject to change at any time in the Company’s sole discretion.

 

  5. Vacation and Days Off. You will be entitled to that number of days of
vacation leave and sick leave per year that you determine is necessary in your
reasonable discretion.

 

  6. Restrictive Covenants.

 

  a. Proprietary Information. You hereby confirm and reaffirm your obligations
to the Company as set forth in the Employee Proprietary Information and
Inventions Agreement you previously executed for the benefit of the Company.



--------------------------------------------------------------------------------

  b. Limited Non-Competition During Employment. You agree that during your
employment with Company, you will not, directly or indirectly, (i) have any
ownership interest in, work for, advise, consult for, or have any business
connection or business relationship with any person or entity that competes with
the Company or that is planning to compete with the Company; (ii) recruit,
solicit, or encourage, directly or indirectly, any employee of Company to
separate from Company; (iii) recruit, solicit, or encourage, directly or
indirectly, any customer of Company to cease or curtail its business with
Company; or (iv) directly or indirectly market, sell or otherwise provide any
products or services which are competitive with or substantially similar to any
product or service produced, sold or distributed by the Company, to any customer
of the Company.

 

  7. Termination Without Cause. In the event that (a) your employment is
terminated by the Company without Cause (as defined below), (b) such termination
does not occur in the 12-month period following a Change of Control (as defined
below), and (c) within sixty (60) days following your termination date you
timely execute and do not revoke a separation and release agreement drafted by
and satisfactory to the Company (the “Separation Agreement”), the Company will
provide you with the following payments (the “Severance Payments”):

 

  a. Severance pay equal to twelve (12) months of your then current base salary,
payable in a lump sum on the Payment Commencement Date (as defined below); and

 

  b. Should you be eligible for and timely elect to continue receiving group
medical insurance pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et seq.,
the Company will, for twelve (12) months immediately following your termination
date (or, if shorter, for the period your election remains in effect), reimburse
you for the percentage of the coverage premium that the Company then pays on
behalf of similarly situated, active employees. The remaining balance of any
premium costs shall be paid by you. Reimbursement will be made by the Company in
response to an expense report or other evidence of COBRA payments needed by the
Company in detail reasonably sufficient for the Company to validate the
information and will not be reimbursed until the Payment Commencement Date.

The Severance Payments shall be paid or commence, as applicable, on the sixtieth
(60th) day following your date of termination (the “Payment Commencement Date”);
provided, however, that if by the 60th day following your date of termination
the Severance Agreement has not become binding, then you shall not be entitled
to the Severance Payments and the Severance Payments shall not be paid or
commence. All Severance Payments shall be subject to the terms and conditions
set forth in Paragraph 13 below.

For purposes hereof, “Cause” shall mean a determination by the Company (which
determination shall not be arbitrary or capricious) that: (i) you were convicted
of, or pled nolo contendere to, a felony (regardless of the nature of the
felony), or any other crime involving theft, embezzlement, bribery, dishonesty,
fraud, or moral turpitude, (ii) you engaged in or acted with willful misconduct
(including but not limited to acts of fraud, criminal activity or professional
misconduct) in connection with the performance of your duties and
responsibilities to the Company or any of its subsidiaries which was injurious
to the Company or any of its subsidiaries, (iii) you acted with recklessness or
criminal fraud in the performance of your duties, or (iv) you willfully breached
any written agreement or obligation to the Company or any of its subsidiaries.

 

  8. Termination Without Cause or For Good Reason Within 12 Months Following a
Change of Control. In the event that your employment is terminated by the
Company without Cause or by you for Good Reason (as defined below and in
accordance with the process set forth below), in each case within the 12-month
period following a Change of Control (as defined below), and provided that
within sixty (60) days following your termination date you timely execute and do
not revoke the Separation Agreement, the Company will provide you with the
following payments and benefits (the “Change of Control Benefits”):

 

2



--------------------------------------------------------------------------------

  a. Severance pay equal to twenty-four (24) months of your then current base
salary, payable in a lump sum on the Payment Commencement Date; and

 

  b. Should you be eligible for and timely elect to continue receiving group
medical insurance pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et seq.
, the Company will, for eighteen (18) months immediately following your
termination date (or, if shorter, the period your election remains in effect),
reimburse you for the percentage of the coverage premium that the Company then
pays on behalf of similarly situated, active employees. The remaining balance of
any premium costs shall be paid by you. Reimbursement will be made by the
Company in response to an expense report or other evidence of COBRA payments
needed by the Company in detail reasonably sufficient for the Company to
validate the information and will not be reimbursed until the Payment
Commencement Date.

The Change of Control Benefits shall be paid or commence, as applicable, on the
Payment Commencement Date. All Change of Control Benefits shall be subject to
the terms and conditions set forth in Paragraph 13 below.

For purposes hereof, “Change of Control” means, with respect to the Company, any
of the following events: (i) the dissolution, liquidation, or sale of all or
substantially all of the business, properties, and assets of the Company,
(ii) any reorganization, merger, consolidation, sale, or exchange of securities
in which the Company does not survive, (iii) any sale, reorganization, merger,
consolidation, or exchange of securities in which the Company does survive and
any of the Company’s shareholders have the opportunity to receive cash,
securities of another corporation, partnership, or limited liability company
and/or other property in exchange for their capital stock of the Company, or
(iv) any acquisition by any person or group (as defined in Section 13d of the
Exchange Act) of beneficial ownership of more than 50% of the then outstanding
shares of the Company’s common stock.

For purposes hereof, the term “Good Reason” shall mean one or more of the
following conditions arising without your consent: (i) a material diminution in
your base compensation; or (ii) a material diminution in your authority, duties
or responsibilities. To be entitled to terminate your employment for Good
Reason, you must (i) provide written notice to the Company of the event or
change you consider constitutes “Good Reason” within 30 calendar days following
its occurrence, (ii) provide the Company with a period of at least 30 calendar
days to cure the event or change, and (iii) if the Good Reason persists
following the cure period, actually resign by written resignation letter within
90 calendar days following the event or change.

Notwithstanding anything contained in this letter to the contrary, if your
employment is terminated within six (6) months prior to a Change in Control and
you reasonably demonstrate that such termination (i) was at the request of a
third party who has indicated an intention or taken steps reasonably calculated
to effect a Change in Control and who effectuates a Change in Control or
(ii) otherwise occurred in connection with, or in anticipation of, a Change in
Control which actually occurs, then for all purposes of this Agreement, the date
of a Change in Control with respect to you shall mean the date immediately prior
to the date of your termination of employment.

To the extent you, acting in good faith, are required to take action to enforce
this Paragraph 8 against the Company, the Company shall reimburse you for the
reasonable fees of your attorney and reasonable expenses incurred by you to
enforce this Paragraph 8 against the Company.

 

3



--------------------------------------------------------------------------------

  9. Termination Due to Death or Disability. In the event that your employment
is terminated by the Company due to your death or Disability (as defined below),
you or your estate, as applicable, shall be entitled to your unpaid base salary
through the date of your termination of employment, payable on the regular
payday immediately following such termination date. You will not be entitled to
any other compensation or consideration, including any bonus not yet paid, that
you may have received had your employment with the Company not ceased.

For purposes hereof, “Disability” shall be defined as your inability to perform
your job duties by virtue of illness or physical or mental incapacity or
disability (from any cause or causes whatsoever) in substantially the manner and
to the extent required prior to the commencement of such disability for periods
aggregating to 180 days or more, whether or not continuous, within any
continuous period of two (2) years.

 

  10. Termination At Any Time For Cause or Without Good Reason. In the event
that your employment is terminated at any time by the Company for Cause or by
you without Good Reason, you will be entitled only to your unpaid base salary
through the date of your termination of employment, which shall be paid on the
regular payday immediately following your termination date. You will not be
entitled to any other compensation or consideration, including any bonus not yet
paid, that you may have received had your employment with the Company not
ceased.

 

  11. No Conflict. You represent that you are not bound by any employment
contract, restrictive covenant or other restriction preventing you from carrying
out your responsibilities for the Company, or which is in any way inconsistent
with the terms of this letter. You further represent that you will not disclose
to the Company or induce the Company to use any confidential or proprietary
information or material belonging to any previous employer or others.

 

  12. At-Will Employment. This letter shall not be construed as an agreement,
either express or implied, to employ you for any stated term, and shall in no
way alter the Company’s policy of employment at-will, under which both the
Company, and you remain free to end the employment relationship for any reason,
at any time, with or without cause or notice. Although your job duties, title,
compensation and benefits, as well as the Company’s personnel policies and
procedures, may change from time to time, the “at-will” nature of your
employment may only be changed by a written agreement signed by you and the
Chief Executive Officer of the Company that expressly states the intention to
modify the at-will nature of your employment.

Similarly, other than as set forth in Paragraphs 7 and 8 above, nothing in this
letter shall be construed as an agreement, either express or implied, to pay you
any compensation or grant you any benefit beyond the end of your employment with
the Company. Notwithstanding the foregoing, following your termination of
employment with the Company you will be reimbursed for all reimbursable expenses
reasonably incurred in the course of your work for the Company and documented in
accordance with the Company’s then current expense reimbursement policies and
practices. Any such reimbursements shall be subject to Paragraph 13(e) below.

 

  13. Section 409A.

 

  a. It is intended that the payments and benefits provided under Paragraphs 7
and 8 shall be exempt from the application of the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”). This letter
shall be construed, administered and governed in a manner that affects such
intent. Specifically, any taxable benefits or payments provided under this
letter are intended to be separate payments that qualify for the “short-term
deferral” exception to Section 409A (as described in Treasury Regulation
Section 1.409A-1(b)(4)) to the maximum extent possible, and to the extent they
do not so qualify, are intended to qualify for the “separation pay plan”
exceptions to Section 409A (as described in Treasury Regulation
Section 1.409A-1(b)(9)) to the maximum extent possible and a termination of your
employment by the Company without Cause or by you for Good Reason are intended
to constitute an “involuntary separation from service” and in turn a
“substantial risk of forfeiture” under the meaning of Section 409A.

 

4



--------------------------------------------------------------------------------

  b. To the extent a payment to you is deferred compensation under Section 409A,
any payments provided to you shall begin only upon the date of your “separation
from service” (determined as set forth below), which occurs on or after the date
of your termination of employment. If, as of the date of your separation from
service from the Company, you are not a “specified employee” (within the meaning
of Section 409A), then each of the payments shall be made on the dates and terms
set forth in this letter as applicable. If, as of the date of your separation
from service from the Company, you are a “specified employee” (within the
meaning of Section 409A), then: (i) each of the payments due pursuant to this
letter that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the short-term deferral period (as defined in Section 409A) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A; and
(ii) each of the payments due pursuant to this letter that is not described in
subparagraph (b)(i) above and that would, absent this subsection, be paid within
the six-month period following your separation from service from the Company
shall not be paid until the date that is six months and one day after such
separation from service (or, if earlier, your death), with any such payments
that are required to be delayed being accumulated during the six-month period
and paid in a lump sum on the date that is six months and one day following your
separation from service and any subsequent payments, if any, being paid in
accordance with the dates and terms set forth herein; provided, however , that
the preceding provisions of this sentence shall not apply to any severance
payments and benefits if and to the maximum extent that such payment is deemed
to be paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation
1.409A-l(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service). The determination of whether and when your separation from
service from the Company has occurred shall be made in a manner consistent with,
and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-l(h). Solely for purposes of this subparagraph (b), “Company”
shall include all persons with whom the Company would be considered a single
employer as determined under Treasury Regulation Section 1.409A-l(h)(3).

 

  c. All reimbursements and in-kind benefits provided for in this letter shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during your lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

 

  d. With respect to any provision that provides for reimbursement of medical
expenses, such provision shall be interpreted in accordance with Treasury
Regulation Section 1.409A-1(b)(9)(v)(A).

 

  e. Notwithstanding anything herein to the contrary, the Company shall have no
liability to you or to any other person if the payments and benefits provided
pursuant to this letter that are intended to be exempt from or compliant with
Section 409A are not so exempt or compliant.

 

5



--------------------------------------------------------------------------------

  14.

Option Grant or Other Equity Program. If approved by the Company’s board of
directors, as of the first day of your employment you will be granted a
non-qualified stock option to purchase 210,436 shares of common stock of the
Company, which shall vest 1/4th on each of the first four anniversary dates of
your first day of employment (subject to accelerated vesting on a Change in
Control). The grant will be made pursuant to the Company’s Amended and Restated
Omnibus Incentive Plan and will be subject to your prompt execution of the stock
option award agreement required by the Company. To the extent the Company has or
offers any other equity program, then you will participate in such program in
the same manner as other similarly situated employees.

 

  15. Indemnification. You will be indemnified pursuant to the Company’s
standard indemnification agreement that you previously executed. .

 

  16. Pre-Litigation Mediation. You and the Company agree that prior to either
party filing a lawsuit regarding any claims under this Agreement or any claims
by one party against the other related to your employment with or separation of
employment from Company, we will engage in good faith in pre-litigation
mediation pursuant to the then-current rules of the Indiana Supreme Court’s
Rules of Court for Alternative Dispute Resolution regarding optional early or
pre-litigation mediation. You and Company agree that neither party will initiate
a lawsuit until exhausting such pre-litigation mediation efforts. The only
exception to this paragraph is that the Company may seek temporary or
preliminary injunctive relief in court regarding your alleged or threatened
breach of your obligations described in paragraph 6 herein.

 

  17. Choice of Law and Forum. This Agreement shall be interpreted, construed
and governed by the laws of the State of Indiana, regardless of its place of
execution or performance. You agree that any cause of action regarding this
Agreement shall be brought only in a court having jurisdiction over Company in
Indiana. By this section, you hereby expressly agree to personal jurisdiction
over you in such State or Federal Court in Indiana and waive any entitlement you
might otherwise have to a transfer of venue under State of Federal rules of
procedure.

 

  18. Entire Understanding; Binding On Successors. This letter supersedes all
prior understandings and agreements, whether written or oral, relating to the
terms of your employment. This letter shall not be assignable by you. This
letter shall be binding upon the successors and assigns of the Company,
including any successor in connection with a Change in Control.

 

6



--------------------------------------------------------------------------------

If this letter correctly sets forth the terms of your continued employment with
the Company, please sign the enclosed duplicate of this letter in the space
provided below and return it to me. This letter will take effect as of March 1,
2013.

 

Sincerely, By:   /s/ William S. Oesterle   William S. Osterle   Chief Executive
Officer

The foregoing correctly sets forth the terms of my at-will employment with
Angie’s List, Inc. I am not relying on any representations other than those set
forth above.

 

/s/ J. Mark Howell J. Mark Howell

 

7